DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for claimed limitation, “a second claw portion” of claim 34 has been provided.

Claim Objections
Claim 44 is objected to because of the following informalities:  “the second with” in line 2 should be corrected as --the second [[with]]width--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24, 28, 37-42, and 45 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chiu (US D830,144 S).
Regarding claim 24, Chiu (‘144) discloses a pry bar (fig1) comprising: a first section (figA below) having a longitudinal axis A (figA) in a first plane (figsA,B); a second section (figA) comprising a first claw portion (figA); wherein the first claw portion comprises a first plate (figA below) having first and second lateral edges (side edges, fig1) disposed in a second plane (figB) substantially perpendicular to the first plane (figB) and a pry panel (figA) extending from the first plate toward the first section (figsA,B); wherein the pry panel comprises a first leg (figB) and a second leg (figB), each leg connected to the first plate at a first end (figs1,4) and connected to the other leg at a second end (figs1,4).

    PNG
    media_image1.png
    579
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    673
    media_image2.png
    Greyscale


Regarding claim 28, Chiu discloses the pry bar according to claim 24 wherein one of the legs (figsB,C) forms an angle relative to the second plane of 40-50 degrees (figC).

    PNG
    media_image3.png
    218
    602
    media_image3.png
    Greyscale

Regarding claim 37, Chiu discloses the pry bar according to claim 24, wherein the first claw portion comprises a sharpened edge (fig4) at a distal end (an open end).
Regarding claim 38, Chiu discloses the pry bar according to claim 37 wherein the first claw portion further comprises a v-shaped notch (fig2) in the distal end (fig2).
Regarding claim 39, Chiu discloses the pry bar according to claim 24 wherein the first claw portion comprises a first surface (figD) disposed toward the first section (figs1,D), a second surface (figD) disposed away from the first section, and a distal edge (figD) disposed between the first and second lateral edges; wherein the first surface is tapered near the distal edge to form an angle (figD, angle C) of 15-25 degrees relative to the second surface (figD).

    PNG
    media_image4.png
    243
    614
    media_image4.png
    Greyscale

Regarding claim 40, Chiu discloses the pry bar according to claim 39, wherein the first claw portion further comprises a notch (fig2) in the distal edge.
Regarding claim 41¸ Chiu discloses the pry bar according to claim 24 wherein the first plate comprises two apertures (figsA,1,2) and the pry panel is disposed between the apertures (figsA,1,2).
Regarding claim 42, Chiu discloses the pry bar according to claim 24, wherein the second section (figA,fig1) further comprises a second claw portion (a planar portion of the second section that is parallel to the first plane) comprising a second plate (a planar plate) disposed between the first section and the first claw portion (figs1,A); wherein the second plate has a first width (a narrower one adjacent the first section) near the first section that is narrower than a second width (a wider one adjacent the first claw portion 28, figsA,1) near the first claw portion.
Regarding claim 45, Chiu discloses the pry bar according to claim 24 wherein the first section is configured as a handle section (fig1) having a width narrower than a width of the first claw portion (fig1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US D830,144 S).
Regarding claims 25-27¸ Chiu discloses the pry bar according to claim 24, wherein the second leg forms an angle relative to the second plane of around 40-50 degrees (figC); however, does not explicitly disclose that the first leg is longer than the second leg and. Instead, Chiu disclose that the first and second legs are of same length wherein each legs forms an angle relative to the second plane of around 40-50 degrees. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have legs with different lengths forming angles of 20-25 degrees and 40-50 degrees respectively because Applicant has not disclosed that the legs of different lengths, one forming an angle of 20-25 degrees and the other one forming an angle 40-50 degrees provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Chiu’s pry bar, and applicant's invention, to perform equally well with either legs with same lengths with same angles taught by Chiu or the claimed legs with different lengths with claimed angles because both legs would perform the same function of providing protruding portion from the first plate. Therefore, it would have been prima facie obvious to modify Chiu to obtain the invention as specified in claims 25-27 because such a modification would have been considered mere consideration which fails to patentably distinguish over the prior art of Chiu.

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US D830,144 S) in view of Wood (US 6,948,700 B2).
Regarding claims 29-30¸ Chiu discloses the pry bar according to claim 24, wherein the first section comprises a middle portion (figA, the handle portion) disposed adjacent to the first claw portion. However, Chiu does not explicitly disclose a use of a third section comprising a chisel portion. Wood (‘700) teaches a pry bar with a first section 16 (fig1), a second section (a combination of 26,28,50, fig1), and a third section (a combination of elements 12,14), wherein the third section comprises a chisel portion 14 (col.3 line56) angled away from a first claw portion 28 (figs1,3) forming an angle relative to a first plane (a plane along the first section 16) of around 20-30 degrees (fig3), and wherein the first section comprises a middle portion disposed between the chisel portion 14 and the second section (fig1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiu to use a third section including a chisel section, as taught by Wood, so that the pry bar can be more versatile.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US D830,144 S) in view of Smith (4,335,509).
Regarding claim 34¸ Chiu discloses the pry bar according to claim 24, wherein the second section further comprises a second claw portion (a planar portion of the second section that is parallel to the first plane) disposed between the first section and the first claw portion (figA); however, does not explicitly disclose a use of at least one ridge. Smith (‘509) teaches a use of a first claw portion 5 (fig2) and a second claw portion 4 (fig2), wherein the second claw portion 4 comprises a ridge 8 (fig2) which can be used as a finger rest for a user (col.3 lines21-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiu to use a ridge on a second claw portion, as taught by Smith, for the purpose of providing a finger rest for a user.  
Regarding claim 35¸ the combination of Chiu and Smith teaches the pry bar according to claim 34. Chiu further discloses wherein the section (figA) further comprises a rounded heel (figs1,4) disposed between the first claw portion and the second claw portion (figs1,4).

Claim(s) 33, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US D830,144 S) in view of Lenart (US 8,365,378 B1).
Regarding claim 33, Chiu discloses the pry bar according to claim 24, however, does not explicitly disclose that the first and second legs are integrally formed with the first plate.  Lenart (‘378) teaches a pry bar where a section 24 (fig1, col.2 lines8-10) with a leg 44 (col.2 line21) that is integrally formed with the section 24 (“a plate”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure to form a leg that is integrally formed with the section, as taught by Lenart, for the purpose of avoiding a need of using separate coupling means.
Regarding claim 43¸ Chiu discloses the pry bar according to claim 42, however, does not explicitly disclose that the first claw portion and the second claw portion are integrally formed. Lenart (‘378) teaches a pry bar where a section 24 (fig1, col.2 lines8-10) with first and second claw portions (figs1,2) wherein the first and second claw portions are integrally formed (col.2 lines8-10, “a plate”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure to form the first and second claw portions integrally, as taught by Lenart, for the purpose of avoiding a need of using separate coupling means.
Regarding claim 44, the combination of Chiu and Lenart teaches the pry bar according to claim 43. Chiu further discloses wherein the first section (figA) is configured as a handle section (figs1,A) having a width narrower than the second width (figs1,A) and narrower than a width of the first claw portion (figs1,A; the first section has the narrowest width).

Allowable Subject Matter
Claims 31-32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of claim 31 not found was a use of an elongated crest disposed on at least a part of the middle portion and a part of the chisel portion; in combination with the limitations set forth in claim 31 and all of its intervening claims of the instant invention.
Claim 32 depends on claim 31.
The subject matter of claim 36 not found was a use of at least one indentation disposed between the pry pane and the round heel; in combination with the limitations set forth in claim 36 and all of its intervening claims of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723